DETAILED ACTION
	This Office action is in response to the amendment filed 25 February 2021.  By this amendment, claims 1-13 are cancelled; claims 21-29 are new.  Claims 14-29 are currently pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 14-29 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claim 14 recites, inter alia, a shaping section on the bulk section, the shaping section comprising the first semiconductor material and the first dopant, a second interface of the shaping section and the bulk section having a second concentration of the first dopant, the second concentration being greater than the first concentration; and a finishing section on the shaping section, the finishing section comprising the first semiconductor material and the first dopant, a third interface of the finishing section and the shaping section having a third concentration of the first dopant, the third concentration being greater than the second concentration.  These limitations, in combination with the remaining limitations of the independent claim, are not anticipated or rendered obvious by the prior art.  Claims 15-20 depend from independent claim 14.
Independent claim 21 recites, inter alia, a shaping section on the bulk section, the shaping section comprising the first semiconductor material and the first dopant, a second interface of the shaping section and the bulk section having a second concentration of the first dopant, the second concentration being greater than the first concentration; and a finishing section on the shaping section, the finishing section comprising the first semiconductor material and the first dopant, a third interface of the finishing section and the shaping section having a third concentration of the first dopant, the third 
Independent claim 26 recites, inter alia, a shaping section on the bulk section, the shaping section comprising the first semiconductor material and the first dopant, a second interface of the shaping section and the bulk section having a second concentration of the first dopant, the second concentration being greater than the first concentration; and a finishing section on the shaping section, the finishing section comprising the first semiconductor material and the first dopant, a third interface of the finishing section and the shaping section having a third concentration of the first dopant, the third concentration being greater than the second concentration, wherein the bulk section, the shaping section, and the finishing section further comprise a second dopant, wherein the first dopant is phosphorous, wherein the second dopant is germanium.  These limitations, in combination with the remaining limitations of the independent claim, are not anticipated or rendered obvious by the prior art.  Claims 27-29 depend from independent claim 26.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Candice Y. Chan whose telephone number is (571)272-9013.  The examiner can normally be reached on 10-6pm ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue A. Purvis can be reached on 571-272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CANDICE Y. CHAN
Examiner
Art Unit 2813
2 March 2021



/LAURA M MENZ/Primary Examiner, Art Unit 2813